The only claim urged in this motion is the insufficience of the testimony. Same has again been reviewed. Appellant hid a jug in some bushes. A person who saw him do this took the jug from its hiding place and delivered it to the sheriff. Both the party who found the jug and the sheriff testified in so many words that the contents of the jug was whisky. The fact that on the jug was the name "Delaware" and that the two witnesses referred to relied chiefly upon the sense of smell as affording them sufficient reason for swearing the jug contained whisky, would be *Page 341 
a matter for the jury in connection with all other facts in evidence. They have accepted the testimony as true. We are not privileged to hold them without warrant for so doing.
The motion for rehearing will be overruled.
Overruled.